IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                               Assigned On Briefs October 30, 2008

   LASALLE BANK NATIONAL ASSOCIATION v. LOUIS HAMMOND

                    Direct Appeal from the Circuit Court for Madison County
                             No. C-07-329     Roger A. Page, Judge



                    No. W2008-00855-COA-R3-CV - Filed December 23, 2008




                 Tenn. R. App. P. 3 Appeal as of Right; The Appeal is Dismissed

DAVID R. FARMER , J., delivered the opinion of the court, in which HOLLY M. KIRBY , J. and
J. STEVEN STAFFORD , J., joined.

Louis Hammond, Pro se.

Lawrence W. Kelly, Atlanta, Georgia, for the Appellee, Lasalle Bank National Association.

                                       MEMORANDUM OPINION1

        This is an appeal from an order of the trial court granting a motion for summary judgment
filed by Lasalle Bank National Association (Lasalle Bank). It appears from the record before us that
Lasalle Bank obtained a judgment for possession in the General Sessions Court of Madison County
for the parcel of real estate which is the subject of this appeal. It further appears from the record that
the Defendant, Louis Hammond, executed a deed of trust on a parcel of real estate described as 39
Cherokee Drive, Jackson, Tennessee, to secure a note payable to United Companies Lending
Corporation. The deed of trust was ultimately assigned to Lasalle Bank. The property was subject
to foreclosure proceedings and was sold at public auction to Lasalle Bank.



        1
            RULE 10. M EM ORANDUM OPINION

                 This Court, with the concurrence of all judges participating in the case, may affirm, reverse
        or modify the actions of the trial court by memorandum opinion when a formal opinion would have
        no precedential value. W hen a case is decided by memorandum opinion it shall be designated
        “MEMORANDUM O PINION”, shall not be published, and shall not be cited or relied on for any
        reason in any unrelated case.
        Mr. Hammond appealed the judgment for possession rendered by the general sessions court
to circuit court. Lasalle Bank filed a motion for summary judgment with supporting affidavits. The
motion was granted and Mr. Hammond filed a timely notice of appeal to this Court. He was
represented by counsel in the trial court, but appears in this Court pro se.

        Rule 27(a) of the Tennessee Rules of Appellate Procedure, labeled “Content of Briefs”
prescribes as follows:

              (a) Brief of the Appellant. The brief of the appellant shall contain under
       appropriate headings and in the order here indicated.

               (1) A table of contents, with references to the pages in the brief;

              (2) A table of authorities, including cases (alphabetically arranged), statutes
       and other authorities cited, with references to the pages in the brief where they are
       cited;

              (3) A jurisdictional statement in cases appealed to the Supreme Court directly
       from the trial court indicating briefly the jurisdictional grounds for the appeal to the
       Supreme Court;

               (4) A statement of the issues presented for review;

              (5) A statement of the case, indicating briefly the nature of the case, the
       course of proceedings, and its disposition in the court below;

               (6) A statement of facts, setting forth the facts relevant to the issues presented
       for review with appropriate references to the record;

               (7) An argument, which may be preceded by a summary of argument, setting
       forth the contentions of the appellant with respect to the issues presented, and the
       reasons therefor, including the reasons why the contentions require appellate relief,
       with citations to the authorities and appropriate references to the record (which may
       be quoted verbatim) relied on;

               (8) A short conclusion, stating the precise relief sought.

Tenn. R. App. P. 27(a).

       Rule 6 of the Rules of the Court of Appeals of Tennessee, labeled Briefs, provides as follows:

               (a) Written argument in regard to each issue on appeal shall contain:



                                                  -2-
              (1) A statement by the appellant of the alleged erroneous action of the trial
       court which raises the issue and a statement by the appellee of any action of the trial
       court which is relied upon to correct the alleged error, with citation to the record
       where the erroneous or corrective action is recorded.

               (2) A statement showing how such alleged error was seasonably called to the
       attention of the trial court judge with citation to that part of the record where
       appellant’s challenge of the alleged error is recorded.

               (3) A statement reciting wherein appellant was prejudiced by such alleged
       error, with citations to the record showing where the resultant prejudice is recorded.

              (4) a statement of each determinative fact relied upon with citation to the
       record where evidence of each such fact may be found.

               (b) No complaint of or reliance upon action by the trial court will be
       considered on appeal unless the argument contains a specific reference to the page
       or pages of the record where such action is recorded. No assertion of fact will be
       considered on appeal unless the argument contains a reference to the page or pages
       of the record where evidence of such fact is recorded.

Tenn. R. Ct. App. 6(a), (b).

        The documents filed by Mr. Hammond as his brief comply with none of the requirements of
Rule 27(a) or of rule 6 of this Court, with the exception of what we construe to be his statement of
facts. Appellant cites no authority, states no issues, and, notwithstanding the requirements of Rule
27(a)(8), does not ask this Court to grant him any relief. Appellant also filed several documents
which are designated as Exhibits A through J, some of which appear in the record and some of which
do not.

        Pro se litigants are granted a certain amount of leeway in drafting their pleadings and briefs.
We apply less stringent standards than those applied to papers prepared by lawyers. C&W Asset
Acquisitions, LLC v. Oggs, 230 S.W.3d 671, 678 (Tenn. Ct. App. 2007). Parties who represent
themselves are entitled to fair and equal treatment by the courts. Whitaker v. Whirlpool Corp., 32
S.W.3d 222, 227 (Tenn. Ct. App. 2000). However, the courts must also be mindful to balance
fairness to a pro se litigant and unfairness to the pro se litigants adversary. Pro se litigants are not
excused from complying with applicable substantive and procedural law and must follow the same
as the represented party. Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1988).
Pro se litigants should not be permitted to shift the burden of the litigation to the courts or to their
adversaries and the courts cannot create claims for pro se litigants. Young v. Barrow, 130 S.W.3d
59, 63 (Tenn. Ct. App. 2003).




                                                  -3-
        In essence, the appellant, Louis Hammond, has put the burden upon this Court to attempt to
create a brief for him, which we are not inclined to do. As a result, this appeal is dismissed and the
costs are taxed to the appellant, Louis Hammond.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -4-